REASONS FOR ALLOWANCE
Note:   The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on November 19, 2018 and October 17, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Claims
3.         Claims 26-37 are allowed over the prior art of record.
 
Reasons for Allowance
4.         The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Melton et al. (US PGPUB 2004/0095096) and Andrews et al. (US 6,181,102).
Melton, while disclosing the test circuit limitations, including the resistor and switch limitations of the instant claims,  fails to disclose or reasonably suggest alone or in combination, a controller electrically coupled to the output of the test circuit and the input of the motor drive, the controller being responsive to the battery-identifier output signal and configured to selectively adjust the aggression of the motor drive as determined by the cell chemistry of the battery and identified by the battery-identifier output signal.
but also fails to disclose or reasonably suggest alone or in combination, a controller electrically coupled to the output of the test circuit and the input of the motor drive, the controller being responsive to the battery-identifier output signal and configured to selectively adjust the aggression of the motor drive as determined by the cell chemistry of the battery and identified by the battery-identifier output signal.
These limitations not disclosed or rendered obvious by Melton or Andrew imparts a novel and non-obvious function of the claimed device, namely by providing the system with a unique combination of structure, where the controller is electrically coupled to the output of the test circuit and the input of the reduced-pressure source motor drive - the controller can selectively adjust the aggression of the motor drive, and in turn vary the drawing down of pressure of the reduced pressure dressing in response to the determined cell chemistry of the battery in use; this allows for a simple and effective method of identifying the cell chemistry of a battery installed, and better control of reduced-pressure systems that utilize batteries by altering their characteristics to accommodate the batteries installed without negatively effecting performance while maintaining seamless reduced-pressure treatment to a patient, as outlined by applicant in paragraphs [0037-0039] and [0044] of the specification, as originally filed. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Wilkes et al (US PGPUB 2011/0092927) discloses dressing reduced pressure indicators, systems and methods.
	Locke et al. (US PGPUB 2011/0288511) discloses a reduced-pressure canister and methods for recycling.

	Crawford et al. (US PGPUB 2009/0189614) discloses a fuel gauging system and method thereof.
	Faarbaek et al. (US PGPUB 2008/0275327) discloses a three-dimensional adhesive device having a microelectronic system embedded therein.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


/ANDREW J MENSH/Primary Examiner, Art Unit 3781